             Case 8:14-bk-11335-TA                 Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34                                        Desc
                                                     Main Document    Page 1 of 7



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    Richard M. Pachulski (CA Bar No. 90073)
    Robert B. Orgel (CA Bar No. 101875)
    Pachulski Stang Ziehl & Jones LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, California 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760
    Email: rpachulski@pszjlaw.com
            rorgel@pszjlaw.com


        Individual appearing without an attorney
        Attorney for: Shlomo Rechnitz
                                             UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                      CASE NO.: 8:14-bk-11335-CB
                                                                                         [jointly administered]
    Plaza Healthcare Center LLC,
                                                                                CHAPTER: 11


                                                                                NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                                CASE RE: (title of motions1):
                                                                                STIPULATION TO CONTINUE HEARING ON MOTION TO
                                                                                STRIKE BY SHLOMO RECHNITZ
                                                                 Debtor(s)




    PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION was lodged on (date) November 16,
    2020 and is attached. This order relates to the motion which is docket number 2753.




1
    Please abbreviate if title cannot fit into text field.

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:14-bk-11335-TA   Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34   Desc
                          Main Document    Page 2 of 7




                         EXHIBIT A
                                                                     Case 8:14-bk-11335-TA            Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34        Desc
                                                                                                        Main Document    Page 3 of 7


                                                                     1    Richard M. Pachulski (Cal. Bar No. 90073)
                                                                          Robert B. Orgel (Cal. Bar No. 101875)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          10100 Santa Monica Blvd., 13th Floor
                                                                     3    Los Angeles, CA 90067
                                                                          Telephone: (310) 277-6910
                                                                     4    Facsimile: (310) 201-0760
                                                                          E-mail: rpachulski@pszjlaw.com
                                                                     5             rorgel@pszjlaw.com

                                                                     6    Attorneys for Shlomo Rechnitz

                                                                     7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     8
                                                                                        CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                                                                     9
                                                                         In re:                                                Lead Case No.: 8:14-bk-11335-TA
                                                                    10                                                         (Jointly Administered)
                                                                         Plaza Healthcare Center LLC,                          Case No. 8:14-bk-11337-TA
                                                                    11                                                         Case No. 8:14-bk-11358-TA
                                                                                          Debtor and Debtor-in-Possession.     Case No. 8:14-bk-11359-TA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                         Case No. 8:14-bk-11360-TA
                                                                                                                               Case No. 8:14-bk-11361-TA
                                                                    13                                                         Case No. 8:14-bk-11362-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                               Case No. 8:14-bk-11363-TA
                                                                    14                                                         Case No. 8:14-bk-11364-TA
                                                                             Affects All Debtors                               Case No. 8:14-bk-11365-TA
                                                                    15                                                         Case No. 8:14-bk-11366-TA
                                                                             Affects Belmont Heights Healthcare Center LLC     Case No. 8:14-bk-11367-TA
                                                                    16       Affects Claremont Healthcare Center Inc.          Case No. 8:14-bk-11368-TA
                                                                             Affects Country Villa East LP                     Case No. 8:14-bk-11370-TA
                                                                    17       Affects Country Villa Imperial LLC                Case No. 8:14-bk-11371-TA
                                                                             Affects Country Villa Nursing Center Inc.         Case No. 8:14-bk-11372-TA
                                                                    18       Affects Country Villa Southbay LLC                Case No. 8:14-bk-11373-TA
                                                                             Affects East Healthcare Center LLC                Case No. 8:14-bk-11375-TA
                                                                    19       Affects Los Feliz Healthcare Center LLC           Case No. 8:14-bk-11376-TA
                                                                             Affects Mountainside Operating Company LLC        Chapter 11 Cases
                                                                    20       Affects North Healthcare Center LLC
                                                                             Affects North Point Health & Wellness Center      ORDER APPROVING STIPULATION
                                                                    21        LLC
                                                                             Affects Plaza Convalescent Center LP              Current Hearing:
                                                                    22       Affects Plaza Healthcare Center LLC               Date: December 2, 2020
                                                                             Affects RRT Enterprises LP                        Time: 10:00 a.m.
                                                                    23       Affects Sheraton Healthcare Center LLC
                                                                             Affects South Healthcare Center LLC               Continued Hearing:
                                                                    24       Affects Westwood Healthcare Center LLC
                                                                             Affects Westwood Healthcare Center LP             Date: June 9, 2021
                                                                             Affects Wilshire Healthcare Center LLC            Time: 10:00 a.m.
                                                                    25
                                                                                                                               Place: Courtroom 5B
                                                                    26                    Debtors and Debtors-in-Possession.          411 West Fourth Street
                                                                                                                                      Santa Ana, CA 92701
                                                                    27

                                                                    28


                                                                         DOCS_LA:319856.5 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34          Desc
                                                                                                        Main Document    Page 4 of 7


                                                                     1           The Court having read and considered the Stipulation to Continue Hearing on Shlomo

                                                                     2   Rechnitz’s Motion to Strike filed November 16, 2020 as Docket No.2753 (“Stipulation”), and with

                                                                     3   good cause shown,

                                                                     4           IT IS ORDERED:

                                                                     5           1.       The Stipulation is approved.

                                                                     6           2.       The hearing scheduled for December 2, 2020 is continued to June 9, 2021 at 10:00

                                                                     7                    a.m.

                                                                     8
                                                                                                                          ###
                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           2
                                                                         DOCS_LA:319856.5 73538/001
       Case 8:14-bk-11335-TA                  Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34                                        Desc
                                                Main Document    Page 5 of 7


                                                 PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                             , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         ,I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 16, 2020                    MYRA KULICK                                             /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
       Case 8:14-bk-11335-TA                 Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34                                        Desc
                                               Main Document    Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 8:14-bk-11335-CB

   Michael A Abramson maa@abramsonlawgroup.com                                    Christina L Goebelsmann
   Evan R Adams eadams@dir.ca.gov                                                  christina.goebelsmann@sba.gov
   Russell S Balisok balisok@stopelderabuse.org                                   Matthew A Gold courts@argopartners.net
   Robert D Bass bob.bass47@icloud.com                                            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   Ron Bender rb@lnbyb.com                                                        Michelle S Grimberg msg@lnbrb.com,
   Richard S Berger - INACTIVE - rberger@lgbfirm.com,                              angela@lnbrb.com
    srichmond@lgbfirm.com;emeza@lgbfirm.com                                        D Edward Hays ehays@marshackhays.com,
   Karl E Block kblock@loeb.com,                                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;
    jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.cour                             cmendoza@marshackhays.com;cmendoza@ecf.courtdriv
    tdrive.com                                                                      e.com
   Manuel A Boigues                                                               Mark S Horoupian mhoroupian@sulmeyerlaw.com,
    bankruptcycourtnotices@unioncounsel.net,                                        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.
    mboigues@unioncounsel.net                                                       com
   Matthew Borden borden@braunhagey.com,                                          Jacqueline L James jjames@hrhlaw.com
    rosario@braunhagey.com;kushnir@braunhagey.com;verg                             Steven J Kahn skahn@pszyjw.com
    a@braunhagey.com;hagey@braunhagey.com;fisher@bra                               Ivan L Kallick ikallick@manatt.com,
    unhagey.com;theodore@braunhagey.com;hasegawa@bra                                ihernandez@manatt.com
    unhagey.com;szoke@braunhagey.com;baker@braunhage                               David I Katzen katzen@ksfirm.com,
    y.com                                                                           schuricht@ksfirm.com
   Michael J Bujold Michael.J.Bujold@usdoj.gov                                    Gerald P Kennedy gerald.kennedy@procopio.com,
   Steven Casselberry s.casselberry@mpglaw.com,                                    kristina.terlaga@procopio.com;calendaring@procopio.com
    j.jacobs@mpglaw.com                                                             ;efile-bank@procopio.com
   Cheryl S Chang Chang@Blankrome.com,                                            Payam Khodadadi pkhodadadi@mcguirewoods.com,
    Hno@BlankRome.com                                                               dkiker@mcguirewoods.com
   Baruch C Cohen bcc@BaruchCohenEsq.com,                                         Monica Y Kim myk@lnbrb.com,
    paralegal@baruchcohenesq.com                                                    myk@ecf.inforuptcy.com
   Michael T Delaney mdelaney@bakerlaw.com,                                       Nicholas A Koffroth nick.koffroth@dentons.com,
    TBreeden@bakerlaw.com                                                           chris.omeara@dentons.com
   Marianne M Dickson MDickson@seyfarth.com,                                      K Kenneth Kotler kotler@kenkotler.com,
    shobrien@seyfarth.com                                                           linda@kenkotler.com
   Caroline Djang caroline.djang@bbklaw.com,                                      Ian Landsberg ilandsberg@sklarkirsh.com,
    laurie.verstegen@bbklaw.com;wilma.escalante@bbklaw.c                            lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadde
    om                                                                              n@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier
   Joseph A Eisenberg jae@jmbm.com,                                                @sklarkirsh.com
    vr@jmbm.com;bt@jmbm.com;jae@ecf.inforuptcy.com                                 Mary D Lane mal@msk.com, mec@msk.com
   Andrew L Ellis rgalvan@alelaw.com                                              Malinda Lee malinda.lee@doj.ca.gov
   Andy J Epstein taxcpaesq@gmail.com                                             Elan S Levey elan.levey@usdoj.gov,
   Oscar Estrada oestrada@ttc.lacounty.gov                                         tiffany.davenport@usdoj.gov
   Fahim Farivar fahim@farivarlaw.com,                                            Samuel R Maizel samuel.maizel@dentons.com,
    catherine@farivarlaw.com;lisa@farivarlaw.com                                    alicia.aguilar@dentons.com;docket.general.lit.LOS@dento
   Scott D Fink colcaecf@weltman.com                                               ns.com;tania.moyron@dentons.com;kathryn.howard@den
   William L Foreman wforeman@oca-law.com,                                         tons.com;joan.mack@dentons.com;derry.kalve@dentons.
    laiken@oca-law.com                                                              com
   Maryann P Gallagher mail@mpg-law.com                                           Craig G Margulies Craig@MarguliesFaithlaw.com,
   Jeffrey K Garfinkle jgarfinkle@buchalter.com,                                   Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.
    docket@buchalter.com;dcyrankowski@buchalter.com                                 com;Angela@MarguliesFaithlaw.com
   Beth Gaschen bgaschen@wgllp.com,                                               Krikor J Meshefejian kjm@lnbyb.com
    kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail                             Jessica Mickelsen Simon simonjm@ballardspahr.com,
    .com;cyoshonis@wgllp.com;lbracken@wgllp.com                                     carolod@ballardspahr.com
   Philip A Gasteier pag@lnbrb.com                                                Kenneth Miller kmiller@pmcos.com,
   Fredric Glass fglass@fairharborcapital.com                                      efilings@pmcos.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                  Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
       Case 8:14-bk-11335-TA                 Doc 2754 Filed 11/16/20 Entered 11/16/20 11:47:34                                        Desc
                                               Main Document    Page 7 of 7


   Benjamin Nachimson ben.nachimson@wnlawyers.com,                                Alan Stomel alan.stomel@gmail.com,
    ben.nachimson@wnlawyers.com                                                     astomel@yahoo.com
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com                            Kelly Sweeney ksweeney@spiwakandiezza.com,
   Tara L Newman tara.newman@doj.ca.gov                                            nbuttis@spiwakandiezza.com
   Robert B Orgel rorgel@pszjlaw.com,                                             Jolene Tanner jolene.tanner@usdoj.gov,
    rorgel@pszjlaw.com                                                              USACAC.criminal@usdoj.gov
   Veronica A Pacheco BDBKInquiry@wellsfargo.com,                                 United States Trustee (SA)
    BDBKInquiry@wellsfargo.com                                                      ustpregion16.sa.ecf@usdoj.gov
   Eric S Pezold epezold@swlaw.com,                                               Kenneth K Wang kenneth.wang@doj.ca.gov,
    knestuk@swlaw.com                                                               Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yes
   David M Poitras dpoitras@wedgewood-inc.com,                                     enia.caro@doj.ca.gov
    dpoitras@jmbm.com;dmarcus@wedgewood-                                           Jeanne C Wanlass jcwanlass@yahoo.com
    inc.com;aguisinger@wedgewood-                                                  Joshua D Wayser joshua.wayser@kattenlaw.com,
    inc.com;jchoi@wedgewood-inc.com                                                 jessica.mickelsen@kattenlaw.com;kim.johnson@kattenla
   Christopher E Prince cprince@lesnickprince.com,                                 w.com,ecf.lax.docket@kattenlaw.com,adelle.shafer@katte
    jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hb                           nlaw.com
    aig@lesnickprince.com                                                          Brian D Wesley brian.wesley@doj.ca.gov
   Hanna B Raanan hraanan@marlinandsaltzman.com                                   Andrew F Whatnall awhatnall@daca4.com
   Hamid R Rafatjoo hrafatjoo@raineslaw.com,                                      Reilly D Wilkinson rwilkinson@scheerlawgroup.com
    bclark@raineslaw.com                                                           David J Williams dwilliams@mrllp.com,
   Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com                                  creyes@mrllp.com
   Brett Ramsaur brett@ramsaurlaw.com,                                            Elisa B Wolfe-Donato Elisa.Wolfe@doj.ca.gov
    martha.araki@gmail.com                                                         Jennifer C Wong bknotice@mccarthyholthus.com,
   Michael B Reynolds mreynolds@swlaw.com,                                         jwong@ecf.courtdrive.com
    kcollins@swlaw.com                                                             David Wood dwood@marshackhays.com,
   Jeremy V Richards jrichards@pszjlaw.com,                                        dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.
    bdassa@pszjlaw.com;imorris@pszjlaw.com                                          com;kfrederick@ecf.courtdrive.com
   Mary H Rose mrose@buchalter.com                                                Benyahou Yeroushalmi ben@yeroushalmilaw.com
   Emmanuel R Salazar                                                             Ramin R Younessi jflores@younessilaw.com,
    EMMANUEL.SALAZAR@DOJ.CA.GOV                                                     dsohn@younessilaw.com;tnoda@younessilaw.com;sgesh
   Paul R Shankman PShankman@fortislaw.com,                                        gian@younessilaw.com
    info@fortislaw.com                                                             Beth Ann R Young bry@lnbyb.com
   David B Shemano dshemano@shemanolaw.com                                        Kristin A Zilberstein
   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com                           Kris.Zilberstein@Padgettlawgroup.com,
   Michael G Spector mgspector@aol.com,                                            BKecf@padgettlawgroup.com;
    mgslawoffice@aol.com                                                            Kris.Zilberstein@ecf.courtdrive.com
   Adam D Stein-Sapir info@pfllc.com




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                  Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
